DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 12/16/2021 has been entered. 

Response to Arguments

Applicant's submission filed 12/16/2021 has been fully considered.  Applicant’s arguments regarding the 112 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 - 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
This rejection is maintained for the reasons set forth in the office action mailed 09/16/2021 and for the reasons set forth below.
Claim 28 as amended remains rejected, and new claims 41 - 44 have been added to the rejection.  Claim 28 as amended, and new claims 41 - 44, recite the active step of forming a phospholipid solution that comprises (a) DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and (b) calcium and/or magnesium at a combined concentration of less than 0.7 ppm, wherein the phospholipid solution is formed in the presence of one or two but not all three of methanol, toluene and MTBE, which is not supported in the application as filed.  The specification as filed does not disclose a solution containing all of a phospholipid, a calcium and/or magnesium concentration, and one or two but not all three of methanol, toluene and MTBE.  Instead, the specification as filed only discloses a precipitated phospholipid blend formed in the presence of methanol, toluene and/or MTBE.  Also, the specification as filed is limited to teaching a methanol, toluene and MTBE-free solution containing a phospholipid and a calcium and/or magnesium concentration. The dependent claims fall therewith.  If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Applicant argues claim 28 has been amended to clarify that the phospholipid solution comprises (1) DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and (2) calcium and/or magnesium at a combined concentration of less than 0.7 ppm, and that the phospholipid 
These arguments are not persuasive.  The paragraphs cited by applicant appear to support that the phospholipid blend, not the phospholipid solution, is formed in the presence of one or two but not all three of methanol, toluene, and MBTE.  Then, the phospholipid blend is combined with a non-aqueous solvent to form the phospholipid solution.  The specification as filed states that phospholipid “blends are formed by contacting one or more desired phospholipids (e.g. DPPA, DPPC and MPEGS000-DPPE) in a blend solvent system to first dissolve such phospholipids, optionally then concentrating such solution, then either removing the blend solvent or precipitating the phospholipid blend from such solvent. The blend solvent is not to be confused with the non-aqueous solvent that is later used to dissolve the phospholipids, thereby forming a phospholipid solution. It should also be clear that this precipitation is a desired event and is not to be confused with the undesirable phospholipid precipitation that can occur during the later step of forming the phospholipid solution by the presence of calcium, another divalent cation, or a combination of divalent cations.” (page 30 lines 8-17).  The specification as filed also notes that the phospholipid blend is a solid (page 30 line 22 to page 31 line 16).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618